UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1570


RANDY L. HAGANS,

                    Plaintiff - Appellant,

             v.

CITY OF NORFOLK, a municipal corporation,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:17-cv-00654-AWA-DEM)


Submitted: April 15, 2020                                         Decided: April 29, 2020


Before MOTZ and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven B. Wiley, WILEY LAW OFFICES, PLLC, Norfolk, Virginia, for Appellant.
Michael A. Beverly, Heather A. Mullen, CITY ATTORNEY’S OFFICE, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randy L. Hagans appeals the district court’s order granting summary judgment in

favor of the City of Norfolk on Hagans’ civil action challenging the termination of his

employment. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Hagans v. City of Norfolk, No. 2:17-cv-

00654-AWA-DEM (E.D. Va. Apr. 24, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2